     Case 5:17-cv-00220-LHK Document 1242 Filed 01/10/19 Page 1 of 4



 1   Counsel Listed on Signature Page

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10

11                                      SAN JOSE DIVISION

12

13   FEDERAL TRADE COMMISSION,                    Case No. 5:17-cv-00220-LHK
14                        Plaintiff,              QUALCOMM INCORPORATED’S
                                                  ADMINISTRATIVE MOTION TO
15                vs.                             RECONCILE OVERLAPPING INTER-
16   QUALCOMM INCORPORATED,                       PARTY COURT ORDERS
     a Delaware corporation,
17                                                Dept: Courtroom 8, 4th Floor
                          Defendant.              Judge: Hon. Lucy H. Koh
18

19

20

21

22

23

24

25

26

27

28
                                                            Motion To Reconcile Overlapping Orders
                                                                Case No. 5:17-cv-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1242 Filed 01/10/19 Page 2 of 4



 1             Defendant Qualcomm Incorporated (“Qualcomm”) moves the Court for an administrative

 2   order to address potential and actual overlapping Court rulings on requests to seal.

 3             As the Court is aware, given the highly sensitive nature of much of the evidence presented

 4   in this trial, Qualcomm and numerous third parties have filed motions to seal portions of the

 5   evidence that meet the standard for sealing or redactions. However, because parties may seek to

 6   seal differing portions of the same exhibit, the Court’s rulings granting requests to seal may give

 7   rise to overlapping redaction orders.

 8             For example, both Qualcomm and Apple moved to seal portions of Exhibits CX0855,

 9   CX0597, and CX0858 – agreements between those parties – but they moved to redact different

10   portions. The Court granted both Apple’s and Qualcomm’s redaction requests and ordered each

11   party to publicly file versions of the exhibits reflecting the moving party’s redactions. Literal

12   compliance with the Court’s orders would thus result in a scenario whereby each exhibit publicly

13   filed by Qualcomm would disclose confidential material that the Court ordered could be redacted

14   by Apple, and vice versa. In this instance, Qualcomm was able to recognize the discrepancy and

15   reach out to Apple to propose filing versions of the exhibits that reflect both of the Court’s orders

16   on redactions.

17             The parties with interests in redacting the same document do not necessarily file a motion

18   to seal on the same day, nor would the Court necessarily issue orders on the sealing requests on

19   the same day. Qualcomm is willing to track the Court’s orders on requests to seal by third parties

20   and take measures to ensure that neither Qualcomm or a third party inadvertently violates a Court

21   order by submitting a public version that fails to redact information the Court ordered to be

22   redacted in an order not directed to the filing party. In order to ensure that all relevant sealing

23   requests have been adjudicated, Qualcomm proposes that the Court permit 48 hours after an order

24   permitting a proposed redaction is entered for Qualcomm to review past or future potentially

25   overlapping sealing requests and orders and to reach out to the affected parties to prepare a filing

26   that reflects all Court-sanctioned redactions.

27             Qualcomm would be prepared to further discussion of this issue in Court if the Court so

28   wishes.

                                                        1             Motion To Reconcile Overlapping Orders
                                                                          Case No. 5:17-cv-00220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1242 Filed 01/10/19 Page 3 of 4



 1   Dated: January 10, 2019                   KEKER, VAN NEST & PETERS LLP
 2

 3                                             /s/ Robert A. Van Nest
                                               ROBERT A. VAN NEST
 4
                                               Attorneys for Defendant
 5                                       By:   QUALCOMM INCORPORATED

 6                                             Robert A. Van Nest (SBN 84065)
                                               Eugene M. Paige (SBN 202849)
 7                                             Justina Sessions (SBN 270914)
                                               KEKER, VAN NEST & PETERS LLP
 8                                             633 Battery Street
                                               San Francisco, CA 94111-1809
 9                                             Telephone: (415) 391-5400
                                               Facsimile: (415) 397-7188
10
                                               Gary A. Bornstein (pro hac vice)
11                                             Yonatan Even (pro hac vice)
                                               CRAVATH, SWAINE & MOORE LLP
12                                             Worldwide Plaza
                                               825 Eighth Avenue
13                                             New York, NY 10019-7475
                                               Tel.: (212) 474-1000
14                                             Fax: (212) 474-3700
                                               gbornstein@cravath.com
15                                             yeven@cravath.com

16                                             Richard S. Taffet (pro hac vice)
                                               MORGAN, LEWIS & BOCKIUS LLP
17                                             101 Park Avenue
                                               New York, NY 10178-0060
18                                             Tel.: (212) 309-6000
                                               Fax: (212) 309-6001
19                                             richard.taffet@morganlewis.com

20                                             Willard K. Tom (pro hac vice)
                                               MORGAN, LEWIS & BOCKIUS LLP
21                                             1111 Pennsylvania Avenue NW
                                               Washington, DC 20004-2541
22                                             Tel.: (202) 739-3000
                                               Fax: (202) 739 3001
23                                             willard.tom@morganlewis.com

24                                             Geoffrey T. Holtz (SBN 191370)
                                               MORGAN, LEWIS & BOCKIUS LLP
25                                             One Market, Spear Street Tower
                                               San Francisco, CA 94105-1596
26                                             Tel.: (415) 442-1000
                                               Fax: (415) 442-1001
27                                             gholtz@morganlewis.com

28                                             Attorneys for Defendant
                                               QUALCOMM INCORPORATED


                                         2          Motion To Reconcile Overlapping Orders
                                                        Case No. 5:17-cv-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1242 Filed 01/10/19 Page 4 of 4



 1                                    FILER’S ATTESTATION
 2          I, Geoffrey T. Holtz, am the ECF user whose identification and password are being used
     to make this filing. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that the
 3   signatories of these documents have concurred in this filing.
 4                                                     /s/ Geoffrey T. Holtz
                                                        Geoffrey T. Holtz
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3             Motion To Reconcile Overlapping Orders
                                                                     Case No. 5:17-cv-00220-LHK-NMC
